Case 3:17-mj-01858-RMS Document10 Filed 01/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

IN RE: GRAND JURY SUBPOENA Case No. 3:17-mj-1858 (RMS)
January 27, 2020
MOTION TO UNSEAL

 

The Government respectfully submits the following response to the Court’s order dated
January 9, 2020. The Government moves the Court to unseal this matter since there is no longer a

basis for sealing and thus requests that the instant motion be granted.

Respectfully submitted,

JOHN H. DURHAM
UNITED STATES ATTORNEY
J P
Y 9 yA PKA
4 U7 a

NEERAJ N. PATEL
ASSISTANT U.S. ATTORNEY
Federal Bar No. phv04499

157 Church Street, 25th Floor
New Haven, CT 06510

Tel.: (203) 821-3700

Email: neeraj.patel@usdoj.gov
